Title: To George Washington from William Aylett, 26 February 1775
From: Aylett, William
To: Washington, George



Dear Sir
King William Feby 26. 1775

At the request of John Gizage Frazer I apply’d to you in Williamsburg to sign a letter of license, which most if not all his other creditors had acceded to, as he had given up all his property, & that their best chance of geting paid was from his future acquisitions, as he is well acquainted with, and has had repeated good offers of employment, in the West India trade. You answer’d me that you had put your demand into the hands of Mr Lyons and whatever he agreed to would be satisfactory to you. I then apply’d to Mr Lyons who did not choose to come into the measure without your express direction. Some time last week I was about delivering Mr Frazer up to the Sherrif as his Special Bail at your Suit, (as I did not choose to risque his going to the West Indiaes, where he intends going immediately in a Vessell that is to be consign’d him) but as Mr Lyon was present at the

Court house, Mr Frazer desir’d I would again apply to him, and I receiv’d for answer, that provided I would not let Mr Frazer know it, he would acquit me as Special Bail, for that probably he might procure some kind of Security or that he might, if successful & thinking me bound make a point of paying this debt first, but I at this time told Mr Lyons, that Mr Frazer had a letter from you, expressing your willingness to abide by his, Mr Lyons determination, but Mr Frazer was mistaken, it was a letter from me wrote in Williamsburg informing him of your answer, as before mention’d. I have not since apply’d to Mr Lyons for the promis’d acquital, expecting he will not be fond of takeing any Step without your permission in writing, altho. I believe he is satisfied that you have no chance of geting paid by any other plan. and I have so good an Opinion of Frazer that I verrily believe he intends to pay his debts, if he is so fortunate as to have it in his power. and this altogether depends upon his having liberty to leave the Country, and as I have no Interest in it, it is too great a risque for me to run, indeed he does not desire it, but intends to acquit himself by the Insolvent Oath (which will Mortify his Vanity) if he can not otherwise be at liberty. Your answer by the first post directed to the post office Aylett’s, will much oblige me. I am with the highest respect & esteem Sir Your mo. Ob. Servt

W. Aylett


Mrs Aylett joins me in Compts to self Lady &c.

